Citation Nr: 0821531	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for an on-the-job training course as a correctional 
officer at a United States penitentiary, from February 24, 
2003 to February 24, 2004.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran served on active duty from March 1995 to March 
1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The appellant took an on-the-job training course as a 
correctional officer at a United States penitentiary in the 
State of Louisiana, from February 24, 2003 to February 24, 
2004.

2.  The appellant filed an application for reimbursement for 
payment of educational assistance benefits under Chapter 30 
for the correctional officer training course in September 
2005, more than one year after the date of the correctional 
officer training course was taken and completed.


CONCLUSION OF LAW

The criteria are not met for entitlement to reimbursement for 
payment of educational assistance benefits under Chapter 30, 
Title 38, United States Code, for an on-the-job training 
course as a correctional officer at a United States 
penitentiary in the State of Louisiana from February 24, 2003 
to February 24, 2004.  38 C.F.R. § 21.7131 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation.  See also Manning v. Principi, 16 Vet. App. 
534, 542 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).

Because the law and not the evidence are dispositive in the 
instant case, additional factual development would have no 
bearing in the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Dela Cruz, supra; see also 
Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim.")

An application for Chapter 30 benefits was received by the RO 
on September 14, 2005.  In the application, it was reported 
that the appellant had taken an on-the-job training course as 
a correctional officer at a United States penitentiary in 
Louisiana, from February 24, 2003 to February 24, 2004.  Also 
received on that date was his Enrollment Certification, VA 
Form 22-1999, for that course.  No correspondence regarding 
this course was received prior to that date.  

Under 38 C.F.R. § 21.7131, when an eligible veteran or 
service member enters or reenters into training (including a 
reentrance following a change of program or educational 
institution), the commencing date of his or her award of 
educational assistance will be determined as follows: (1) If 
the award is the first award of educational assistance for 
the program of education the service member is pursuing, the 
commencing date of the award of educational assistance is the 
latest of: (A) The date the educational institution certifies 
under paragraph (b) or (c) of this section; (B) One year 
before the date of claim as determined by § 21.1029(b); (C) 
The effective date of the approval of the course; or (D) One 
year before the date VA receives approval notice.  38 C.F.R. 
§ 21.7131(a).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance: (1) If an informal claim is 
filed and VA receives a formal claim within one year of the 
date VA requested it, or within such other period of time as 
provided by Sec. 21.1033, the date of claim, subject to the 
provisions of paragraph (b)(3) of this section, is the date 
VA received the informal claim; (2) If a formal claim is 
filed other than as described in paragraph (b)(1) of this 
section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal claim; (3) If a formal claim itself is abandoned and a 
new formal or informal claim is filed, the date of claim is 
as provided in paragraph (b)(1) or (b)(2) of this section, as 
appropriate.

The appellant took an on-the-job training course as a 
correctional officer at a United States penitentiary in the 
State of Louisiana, from February 24, 2003 to February 24, 
2004.  However, this course at issue was taken more than one 
year prior to the date of the appellant's application which 
was received on September 14, 2005, and as such, the Board 
finds that the appellant is not entitled to reimbursement.  
See 38 C.F.R. § 21.7131(a).  The appellant is not entitled to 
payment for this correctional officer course taken more than 
one year prior to the date of his application.

In the instant case, the appellant does not dispute either 
the date of the course in question for which he requests 
reimbursement, or the date of his claim in September 2005.  
Rather, he contends that he was unaware of any time limit for 
submitting an application for reimbursement.  The United 
States Court of Appeals for Veterans Claims (Court), however, 
has held that such matters are no exception to VA 
regulations.  See Morris v. Derwinski, 1 Vet. App. 260 
(1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 
384-85 (1947).  The Court noted that the United States 
Supreme Court had recognized that persons dealing with the 
United States government were charged with knowledge of 
federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris, 1 Vet. App. at 260.  In 
addition, there is no statutory or regulatory provision for 
any exceptions to the filing requirements that apply to this 
case.  Moreover, as noted, the appellant had not previously 
filed any document which could be considered to be an 
informal claim for reimbursement.

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific, and 
the Board is bound by them. Pursuant to these criteria, there 
is no basis upon which to grant the appellant Chapter 30 
educational assistance benefits for an on-the-job training 
course as a correctional officer at a United States 
penitentiary, from February 24, 2003 to February 24, 2004, 
taken prior to one year prior to receipt of the application.  

Therefore, the Board finds that the claim for reimbursement 
for payment of VA educational assistance benefits for an on-
the-job training course as a correctional officer at a United 
States penitentiary, from February 24, 2003 to February 24, 
2004, must be denied.




ORDER

Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for an on-the-job training course as a correctional 
officer at a United States penitentiary, from February 24, 
2003 to February 24, 2004 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


